DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
This action is in response to the appeal brief filed 3/9/2022. Currently, 3-4, 9-20 of the claims have been canceled and claims 1-2, 5-8, 21-32 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 24-26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”).
With respect to claim 1, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (End plates 42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (22); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tube sheets 70 has holes 74 3for tubes 22), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 5, lines 39-75 expansible part 83) and the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes (Fig. 3, the tube sheet 70 is one unitary piece of material since it is one entire unit.)
With respect to claim 25, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (tubes 22), wherein each of the plurality of tubes extend from a first end having a first opening to a second end opposite the first end having a second opening (tubes extend from first end at 42 to second end 43); a first water box enclosing the first ends of the plurality of tubes (47); a second water box encloses the second ends of the plurality of tubes (46); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tubes 22 extend through tube sheets 70), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 5, lines 39-75 expansible part 83), and the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes (Fig. 3, the tube sheet 70 is one unitary piece of material since it is one entire unit.)
With respect to claim 2, Martin discloses the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the heat exchanger is a non-baffled heat exchanger (Fig. 1, heat exchanger only has tube sheets 70).
With respect to claims 5 and 26, Martin discloses the heat exchanger of claims 1 and 25 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40).
With respect to claim 8, Martin discloses the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).
With respect to claim 24, Martin discloses the heat exchanger of claim 1 as discussed above. Martin also discloses including a first water box enclosing first ends of the plurality of tubes and a second water box encloses second ends of the plurality of tubes opposite the first ends (Fig. 1, boxes 46 and 47 enclose the tubes at opposite ends).
With respect to claim 29, Martin discloses the heat exchanger of claim 25 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”).
With respect to claims 6 and 27, Martin discloses the heat exchanger of claims 5 and 26 as discussed above. Martin is silent to the tube sheet extends between 20% and 90% of a diameter of the body portion.
Martin teaches that the size of the tube sheets and dimensions can vary depending upon the number of heat exchanger tubes (Col. 6, lines 65-70 and Col. 7, lines 55-75). Therefore, the size of the tube sheet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the tube sheet can vary depending on the number of tubes. Therefore, since the general conditions of the claim, i.e. that the tube sheet can change in dimension, were disclosed in the prior art by Martin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the dimension of the tube sheet or size extend between 20-90% of a diameter of the body portion.
With respect to claims 7 and 28, Martin teaches the heat exchanger of claims 6 and 26 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40).

Claims 21-22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”) in view of in view of Ozeki et al. (US Publication No.: 2005/0167089 hereinafter “Ozeki”) and L. Berthold (US Patent No.: 3,351,131 hereinafter “Berthold).
With respect to claims 21 and 30, Martin discloses the heat exchanger of claims 1 and 25 as discussed above. Martin does not disclose wherein the tube sheet includes passages fluidly connecting opposing faces of the tube sheet and the passages are spaced from the plurality of openings with a corresponding one of the plurality of tubes and the tube sheet directly engages each of the plurality of tubes.
Ozeki teaches a tube sheet with passages connecting opposing faces of the tube sheet that are spaced apart from the openings for the tubes (Fig. 3a, passages 32 are spaced from tube openings 31). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin with passages as taught by Ozeki to aid in reducing fluid resistance and increasing heat transfer (Para 0005).
Berthold also teaches a tube sheet with a passage connecting opposing faces of the tube sheet that are spaced apart from the opening for the tubes (Fig. 2, passage 14). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin with the passage of Berthold to improve efficiency of the heat exchanger and fluid flow (Col. 1).
With respect to claims 22 and 31, Martin, Ozeki and Berthold teach the heat exchanger of claims 21 and 30 as discussed above. Berthold also teaches including edge passages at least partially defined by an edge of the tube sheet and the body portion (Fig. 2, passage 14 is between edge of tube sheet 23 and body 10), wherein the edge passages having a semi-circular cross-sectional area (Fig. 2, 14).
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”) in view of L. Berthold (US Patent No.: 3,351,131 hereinafter “Berthold).
With respect to claims 23 and 32, Martin discloses the heat exchanger of claims 1 and 30 as discussed above. Martin teaches three tube sheets (70) but does not disclose wherein the at least one tube sheet includes at least three tube sheets spaced from each other along a longitudinal axis of the body portion with each of the at least three tube sheets overlapping in a radial direction relative to the longitudinal axis.
Berthold teaches three tube sheets that are spaced from each other that overlap in a radial direction relative to the longitudinal axis (Fig. 1, multiple tube sheets 13 and 13’ are spaced apart and overlap in a radial direction relative to the longitudinal axis). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheets of Martin to be spaced apart and overlap in a radial direction relative to the longitudinal axis as taught by Berthold to have a desired fluid flow path that increases overall heat exchange efficiency (Col. 1).


Claims 1-2, 5-8 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”) in view of H. M. Short (US Patent No.: 2,876,975 hereinafter “Short”).
With respect to claim 1, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (End plates 42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (22); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tube sheets 70 has holes 74 3for tubes 22), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 5, lines 39-75 expansible part 83).
If it can be shown that the first embodiment of Martin does not disclose the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes, then the following 103 rejection teaches this limitation.
Martin teaches in the second embodiment that the tube sheet can be made from a single unitary piece of material (Co. 6, lines 48-55 and Fig. 5, 70 is one unitary material). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first embodiment of Martin with a single unitary material as taught by Martin to reduce the amount of parts which would ease manufacturing processes and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Short also teaches a tube sheet made from a single piece of material that is capable of expanding (Fig. 3, tube sheet 8b and Col. 2, lines 51-72). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin to be made from a single piece of material as taught by Short to aid in minimizing deflection and stress (Col. 1, lines 44-45).
With respect to claim 25, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (tubes 22), wherein each of the plurality of tubes extend from a first end having a first opening to a second end opposite the first end having a second opening (tubes extend from first end at 42 to second end 43); a first water box enclosing the first ends of the plurality of tubes (47); a second water box encloses the second ends of the plurality of tubes (46); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tubes 22 extend through tube sheets 70), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 5, lines 39-75 expansible part 83), and the heat exchanger is a non- baffled heat exchanger.
If it can be shown that the first embodiment of Martin does not disclose the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes, then the following 103 rejection teaches this limitation.
Martin teaches in the second embodiment that the tube sheet can be made from a single unitary piece of material (Co. 6, lines 48-55 and Fig. 5, 70 is one unitary material). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first embodiment of Martin with a single unitary material as taught by Martin to reduce the amount of parts which would ease manufacturing processes and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Short also teaches a tube sheet made from a single piece of material that is capable of expanding (Fig. 3, tube sheet 8b and Col. 2, lines 51-72). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin to be made from a single piece of material as taught by Short to aid in minimizing deflection and stress (Col. 1, lines 44-45).
With respect to claim 2, Martin and Short teach the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the heat exchanger is a non-baffled heat exchanger (Fig. 1, heat exchanger only has tube sheets 70).
With respect to claims 5 and 26, Martin and Short teach the heat exchanger of claims 1 and 25 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40).
With respect to claim 8, Martin and Short teach the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).
With respect to claim 24, Martin and Short teach the heat exchanger of claim 1 as discussed above. Martin also discloses including a first water box enclosing first ends of the plurality of tubes and a second water box encloses second ends of the plurality of tubes opposite the first ends (Fig. 1, boxes 46 and 47 enclose the tubes at opposite ends).
With respect to claims 6 and 27, Martin and Short teach the heat exchanger of claims 5 and 26 as discussed above. Martin is silent to the tube sheet extends between 20% and 90% of a diameter of the body portion.
Martin teaches that the size of the tube sheets and dimensions can vary depending upon the number of heat exchanger tubes (Col. 6, lines 65-70 and Col. 7, lines 55-75). Therefore, the size of the tube sheet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the tube sheet can vary depending on the number of tubes. Therefore, since the general conditions of the claim, i.e. that the tube sheet can change in dimension, were disclosed in the prior art by Martin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the dimension of the tube sheet or size extend between 20-90% of a diameter of the body portion.
With respect to claims 7 and 28, Martin and Short teach the heat exchanger of claims 6 and 26 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40).
With respect to claim 29, Martin and Short teach the heat exchanger of claim 25 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
During the pre-appeal brief conference it was come to a conclusion that the Martin reference is a 102 reference because it teaches all the limitations of the claim. The unitary construction of multiple pieces combined to make one tube sheet of Martin teaches the broad limitation of “the tube sheet if formed of a single unitary piece of material that directly engages the plurality of tubes”. The construction of multiple pieces of Martin still meets the claimed limitation since the combination of both make up the unitary tube sheet and nothing in the claims states the tube sheet is monolithic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763